11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Allen Glenn Thomas,                           * From the Justice Court
                                                of Jones County, Texas
                                                Trial Court No. 2113.

Vs. No. 11-15-00144-CV                        * July 23, 2015

Texas Department of Criminal                  * Per Curiam Memorandum Opinion
Justice Officers,                               (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.